Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 26, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146141 & (14)(15)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 146141
                                                                     COA: 311706
                                                                     Oakland CC: 2006-206697-FH
  NEIL PATRICK BENNETT,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the order of the Court of Appeals is considered, and it
  is DENIED, because the defendant’s motion for relief from judgment is prohibited by
  MCR 6.502(G). The motion for peremptory reversal is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 26, 2012                   _________________________________________
         h1217                                                                  Clerk